IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

GERMAINE R. RUDDICK,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-5476

FLORIDA DEPARTMENT                OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed October 14, 2015.

An appeal from the Circuit Court for Bradford County.
Phyllis M. Rosier, Judge.

Germaine R. Ruddick, pro se, Appellant.

Dorothy Ridgway, Acting General Counsel of the Department of Corrections,
Pamela Jo Bondi, Attorney General, and Kathleen C. Hagan, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, ROWE, and MARSTILLER, JJ., CONCUR.